DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the recitation “can be” is indefinite as whether or not the needle  segments are actually aligned.  





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PCT patent document WO 2018/236641, henceforth known as Tuftco.
As seen in the embodiment of figure 12B, Tuftco teaches the tufting machine for forming tufted fabrics as claimed including at least one needle bar having a series of gauge spaced needles (14a, 14b) mounted transversely across the width of the tufting machine; the transverse series of gauge spaced needles occupying forward and rear positions, with at least a plurality of consecutively spaced needles being in forward positions (14a) and another plurality of consecutively spaced needles being in rear positions (14b); backing feed rolls (claim 1) for feeding a backing material (35) through a tufting zone of the tufting machine from front to back; a backing shifter (claim 1, figure 9) for transversely shifting the backing material (35) relative to the needles in the tufting zone; a yarn feed mechanism  (claim 1) for feeding a series of yarns to said needles; a series of gauge parts (claim 1) mounted below the tufting zone in a position to engage needles of said at least one needle bar as the needles are reciprocated into the backing material to seize yarns from needles and form tufts of yarns in the backing material; a control system (claim 1) for controlling and synchronizing the needle drive and backing feed.  Regarding claims 2 and 12, the at least one needle bar comprises a front needle bar carrying gauge spaced needles occupying forward positions, and a rear needle bar carrying gauge spaced needles occupying rear positions as indicated at paragraph [00033], line 8. Regarding claim 3, a needle plate (25) with reward extending needle plate fingers (22a) and the series of needles pass between the needle plate fingers when reciprocated into the backing material.  Regarding claim 4,  the series of needles comprises a first front row  of transversely spaced needles and a second rear row of transversely spaced needles as seen in figure 12B.  
Regarding claim 5, the needle plate (25) has reward extending needle plate fingers (22a)and the first front row of needles (14a) pass between the needle plate fingers (22a) when reciprocated into the backing material as seen in figure 12B.  Regarding claim 6, the second rear row of needles (14b)  pass immediately rearward of rear ends of the needle plate fingers when reciprocated into the backing material as seen in figure 12B. Regarding claim 7, the gauge parts are loopers as indicated by Tuftco’s claim 7. Regarding claim 10, the series of needles is spaced transversely in a row having a gauge of 5/16ths, 1/5th 1/6th, 1/8th 1/10, 6/16ths, 10/32nds or 1/12th inches as indicated by Tuftco’s claim 8. Regarding claim 11, the backing shifter is operable by the control system to shift the backing rolls transversely at least one inch from center position as indicated by Tuftco’s claim 9.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tuftco in view of Card, Sr. (US 2015/0211161).
Tuftco teaches the invention substantially as claimed as indicated above in the rejection to claim 1. However Tuftco does no expressly set forth that the plurality of the loopers are selectively extensible to selectively seize yarns from needles in forward positions or needles in rearward positions.  Card, Sr sets forth a tufting machine which has a plurality of the loopers (75)  selectively extensible to selectively seize yarns from needles in forward positions or needles in rearward positions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the loopers of Tuftco as  selectively extensible to selectively seize yarns from needles in forward positions or needles in rearward positions as shown by Card, Sr for the purpose of increasing the pattern complexity and variability with the selective loopers. 
 
  
Allowable Subject Matter
Claim 13 would be  allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of any base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw